In a proceeding to discipline respondent, an attorney, the petitioner moves to confirm the Special Referee’s report. The Referee, after hearings, found that all seven of the charges contained in the amended petition had been sustained by the proof. In brief, six of the charges are based on respondent’s failure to prosecute diligently certain negligence actions entrusted to him. The seventh charge is: (a) that respondent failed to answer the various complaints lodged against him before the Grievance Committee of the Brooklyn Bar Association; and (b) that he failed to answer a subpoena of said committee. Motion to confirm the Referee’s report granted; the report and the findings made by the Referee are confirmed. In our opinion, under all the circumstances disclosed by this record, respondent should be and he hereby is censured for his professional misconduct. Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.